         Case 3:20-cv-01111-VLB Document 13 Filed 08/06/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                   :
STEPHANIE WASHINGTON               :                       CIVIL ACTION NO. 3:20-cv-01111
                                   :
                                   :
                 PLAINTIFF         :
                                   :
v.                                 :
                                   :
                                   :
DEVIN EATON, TERRANCE POLLOCK,     :
AZIZ ABDULLATTF, CURT B. LENG,     :
JOHN SULLIVAN, TOWN OF HAMDEN,     :
TOWN OF HAMDEN POLICE DEPARTMENT, :
RONNELL HIGGINS, YALE UNIVERSITY,  :
YALE UNIVERSITY POLICE DEPARTMENT, :
JUSTIN ELICKER, OTONIEL REYES,     :
CITY OF NEW HAVEN, NEW HAVEN       :
POLICE DEPARTMENT, and T&S UNITED  :
LLC.                               :                       AUGUST 6, 2020
                 DEFENDANTS        :
                                   :


  DEFENDANT YALE UNIVERSITY’S CORPORATE DISCLOSURE STATEMENT

       The Defendant, Yale University hereby discloses pursuant to Fed. R. Civ. P. 7.1 that it is

not a stock corporation and no publicly held company owns any shares of the defendant.


                                              THE DEFENDANT,
                                              YALE UNIVERSITY

                                        By:                 /s/
                                              PATRICK M. NOONAN – CT00189
                                              DONAHUE, DURHAM & NOONAN, P.C.
                                              Concept Park
                                              741 Boston Post Road, Suite 306
                                              Guilford, CT 06437
                                              Telephone: (203) 458-9168
                                              Fax:        (203) 458-4424
                                              Email:      pnoonan@ddnctlaw.com
          Case 3:20-cv-01111-VLB Document 13 Filed 08/06/20 Page 2 of 2




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 2
